 

Case 2:19-cr-00119-JDC-KK Document 6 Filed 04/16/19 Page 1of1PagelD#: 10°

 

' UNITED STATES DISTRICT COURT

 

WESTERN DISTRICT OF LOUISIANA

rotsy B. Moone, cue
WESTERN DISTRICT OF LOUISIANA ——

 

 

 

 

UNITED STATES OF AMERICA CRIMINAL NO.

VERSUS JUDGE

 

 

MAGISTRATE JUDGE

DEFENDANT’ S REQUEST FOR APPOINTMENT OF COUNSEL

I; RoRewt ®. Hanarwe , the above named
defendant, state that I am financially unable to employ counsel,

and therefore request the court to appoint counsel to represent

 

me at every stage of this proceeding. I am attaching a Financial

Affidavit in support of this request.

Defendant

Address: ja OO VARS A iL Sah RO
Luce PAE IAS S9Uud 2
DATE: HW 201g Phone:_32"] 74’-t32%

 

 

 

 

|'d OOSE99/ L091 gzg6 Suly sebing dzg:40'6L LL 4dy
